Citation Nr: 0736701	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a spine disorder resulting from hernia 
surgery in 1997. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a stomach disorder resulting from 
hernia surgery in 1997. 

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disorder resulting from 
hernia surgery in 1997. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to March 
1964.
  
This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  The case was 
remanded for additional development in September 2005 and is 
now ready for appellate review of the first two issues listed 
on the Title Page. 

The issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder 
and painful surgical scars resulting from hernia surgery in 
1997 addressed in the REMAND portion of the decision below 
require additional processing and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran incurred a spine or stomach disability due to VA 
carelessness, negligence, lack of proper skill, or similar 
instance of fault on the part of VA as a result of hernia 
surgery in 1997.

2.  The medical evidence of record does not show that the 
veteran incurred a spine or stomach disability due to an 
event not reasonably foreseeable as a result of hernia 
surgery in 1997. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
spine or stomach disability resulting from hernia surgery in 
1997 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, letters dated in July 2002, 
November 2005, and October 2006 satisfied the duty to notify 
provisions.  As for the duty to assist, VA medical records 
from the treatment at issue have been obtained, as well as VA 
medical opinions addressing the propriety of the hernia 
surgery in question.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that as result of treatment for an 
infection arising after his surgery for hernia at a VA 
medical facility in 1997, an "additional tear" was made to 
his abdomen that resulted in a spine disability.  He also 
contends that he still has frequent stomach pain which he 
attributed to residuals of the 1997 hernia surgery.  In this 
regard, the veteran has found fault with the way the 1997 
surgery was performed to the extent that an infection 
resulted thereafter; that only "one side" was originally 
repaired; and that the abdominal tearing that was causing his 
problems was only discovered "when they finally got a 
surgeon who was competent."  As such and in short, it is the 
veteran's contention that he is entitled to compensation for 
a spine and stomach disorder under 38 U.S.C.A. § 1151 as a 
result of alleged improper treatment by VA in connection with 
the 1997 hernia surgery.  

In order to determine whether the veteran has a spine or 
stomach disorder warranting compensation under 38 U.S.C.A. 
§ 1151, the veteran, as directed by the Board in its 
September 2005 remand, was afforded VA examinations in 
October 2006 and April 2007.  The reports from these 
examinations indicate that the claims files had been reviewed 
by the examiners, and the pertinent clinical history, to 
include a discussion of the surgical procedure and post 
surgical course in question, was recorded therein.  In 
summary, this pertinent history was that the veteran 
underwent a bilateral inguinal hernia repair with mesh 
through a midline incision at a VA medical facility in 
October 1997.  The surgery was complicated by a wound 
infection that was treated conservatively, to include wet-to-
dry dressing treatments and IV antibiotics.  The wound closed 
successfully, but the veteran later developed a recurrent 
right inguinal hernia which was revised and repaired by VA in 
October 1998.  The veteran soon thereafter developed a 
ventral hernia which resulted in an unsightly herniation of 
his abdominal contents, pictures of which have been 
associated with the claims file and reviewed.  

Turning first to the spine, the veteran described incurring 
low back pain sometime from 1998 to 2002.  The veteran had 
previously sustained what was described by the examiner in 
April 1997 as a "significant low back injury in 1967" while 
playing basketball at church.  He was seen following this 
injury at a hospital where x-rays reveal and unspecified 
lumbar fracture.  At an October 2006 VA examination of the 
spine, the veteran reported that he first began to notice 
back problems in 1998 when the ventral hernia first became 
prominent, and that he thought he developed these problems as 
a result of walking with a stooped posture to hide the 
unsightly ventral hernia.  Following the examination of the 
veteran, the diagnosis in pertinent part was degenerative 
disc disease, and the physician noted that the veteran's 
ventral hernia was "prominent and disfiguring, unbalancing 
his gait and inclining him to stoop over in an attempt to 
make his abdomen less prominent."  The examiner remarked 
that the back pain the veteran developed between 1998 and 
2002 was the result of the "compounding effect of poor 
posture on degenerative disc disease."  

At the April 2007 VA examination, the veteran stated that it 
was "not true" that he walked with a stooped posture due to 
his ventral hernia, that he never conveyed this impression to 
the examiner in October 2006, and that he did not attribute 
the onset of back pain to walking with a stooped posture to 
cover up his unsightly ventral hernia.  Following this 
examination of the veteran, the diagnosis with respect to the 
spine was "[m]ild lumbar spondylosis manifesting clinically 
as mechanical discogenic low back pain."  The examiner found 
that this spine disability was "completely unrelated to his 
hernia surgery, subsequent infection or ventral hernia."  He 
also found that the veteran's spine disability was not due to 
postural changes or changes in the body's center of gravity 
because of the ventral hernia, and that the veteran would 
have developed the spine disorder even if he had never had 
the hernia surgery.  The physician concluded as follows:  

It is also my strong opinion that his 
current spine disorder was not caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault as the result of the 
1997 hernia surgery.  There is also no 
indication that the surgical infection 
was a consequence of any carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
or an event that was reasonably 
foreseeable and preventable.  

With respect to a stomach disorder, the veteran stated at an 
April 2007 VA stomach examination that since the 1997 surgery 
he was doing well and that he had no gastrointestinal 
complaints.  The veteran denied vomiting, hematemesis, 
melena, diarrhea, constipation, nausea, heartburn, early 
satiety, weight loss, or dysphagia.  The physical examination 
revealed no significant findings, and the examiner concluded 
as follows: 

There was not any negligence in [the] 
first operation that cause[d] extra 
symptoms distres[s].  The complaints that 
he had are typical for someone who 
developed this ventral hernia or had a 
surgical infection.  

In short, the evidence of record does not contain any 
competent medical evidence or opinions that would support a 
conclusion that as a result of the October 1997 hernia 
surgery, the veteran developed a spine or stomach disability 
as a result of fault on the part of any VA personnel or an 
event which was not reasonably foreseeable in connection with 
this treatment.  In fact, as set forth above, the competent 
medical evidence directly contradicts the assertions of the 
veteran that he has a spine and stomach disabilities as a 
result of improper treatment by VA.  In this regard, even the 
October 2006 VA opinion that the veteran's back disability 
was the result of an altered gait pattern caused by his 
ventral hernia, a conclusion later refuted by the veteran 
himself and the examining physician at the April 2007 
examination, did not extend so far as to say the altered gait 
pattern was the result of a condition arising from fault on 
the part of VA or any event not reasonably foreseeable in 
connection with the 1997 surgery.  Moreover, with regard to 
the assertions from the veteran, including in sworn testimony 
to the undersigned, that he developed spine and stomach 
disorders as a result of improper VA treatment, a layperson 
without medical training, such as the veteran, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As such, the claims for compensation under the 
provisions of 38 U.S.C.A. § 1151 for spinal and stomach 
disorders arising from the 1997 hernia surgery must be 
denied.   

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
spine disorder resulting from hernia surgery in 1997 is 
denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
stomach disorder resulting from hernia surgery in 1997 is 
denied.  


REMAND

A May 2007 deferred rating decision indicated that additional 
necessary development is being conducted with respect to 
these claims for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder 
and painful surgical scars resulting from hernia surgery in 
1997.  As such, the adjudication of these claims by the Board 
must be deferred at this time, and the issues are REMANDED to 
the RO for the following action:    

1.  Following the completion of the VA 
examination discussed in the May 2007 
deferred rating decision to determine 
whether there is any residual scarring 
from the 1997 surgery that is the result 
of carelessness, negligence, lack of 
proper skill, error in judgment or an 
unforeseeable event, and if the claim for 
compensation under the provisions of 
38 U.S.C.A. § 1151 for painful surgical 
scars is denied, the RO is to issue a 
Statement of the Case and notification of 
appellate rights with respect to this 
issue.  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202 (2007).  If 
the veteran perfects the appeal as to 
this issue, the case should be returned 
to the Board for appellate review of this 
issue.  

2.  Following the completion of the VA 
examination discussed in the May 2007 
deferred rating decision to clarify 
whether the veteran has a psychiatric 
disorder that is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or an 
unforeseeable event in connection with 
the 1997 hernia surgery, the RO must 
readjudicate the veteran's claim for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
psychiatric disorder resulting from this 
surgery.  If this clam remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case addressing this issue and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


